Citation Nr: 9911670	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-20 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The appellant served on active duty from August 1988 
to June 1992. 

The Board notes that the July 1997 VA form 9 (Appeal to Board 
of Veterans' Appeals) includes the issue of entitlement to an 
increased disability evaluation for suppurative hydradenitis, 
status post excision and drainage of the left axilla.  
However, during the May 1998 appeal hearing before a hearing 
officer, the appellant indicated that he desired to withdraw 
such claim.  Therefore, the appellant's claim is deemed 
withdrawn.  See 38 C.F.R. § 20.204 (1998).


REMAND

In the appellant's July 1997 VA Form 9, the appellant 
requested a personal hearing before a member of the Board at 
a local VA office.  As a result, the appeal hearing was 
scheduled for January 13, 1999; however, the appellant failed 
to appear to the scheduled hearing.  Thereafter, in 
correspondence to the RO received on January 20, 1999, the 
appellant renewed his request for a personal hearing before a 
member of the Board at a local VA office.  Accordingly, this 
case is REMANDED to the RO for the following action:

The appellant should be scheduled for a 
personal hearing before a member of the 
Board, to be held at the RO, as soon as 
is practicable.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate  
determination warranted in this case. No action is required 
of the appellant until he receives further notice.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals









